Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Art Rejection
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gupta, U.S. pat. No. 11,026,103, in view of Magerramov, U.S. pat. No. 10,122,578.
	Per claim 1, Gupta discloses a processing method performed by a network device, the processing method comprising:
a) receiving a machine learning model from a model management server (see col 4, ln 41-45);
b) obtaining network data to generate analytics information (see col 10, ln 15-25);
c) generating analytics information by inputting the network data to a machine learning model (col 10, ln 39-46);
d) feeding back the analytics information to the model management server (col 4, ln 47-56); and
e) generating a control command of the network device using the analytics information, wherein the analytics information is generated by a training plane function (see col 10, ln 26-38).
	Gupta does not explicitly teach that the control command is generated by a control plane function. Such use of control plane to generate control commands for network devices in a network is well known in the art as disclosed by Magerramov (see Magerramov, col 7, ln 35-66).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize control plane to generate control commands to control devices in the network because it would have enabled practicing Gupta invention.
	Per claims 2-3, Gupta teaches deploying the machine learning model and management server in radio access networks to provide communication services to user devices, e.g., mobile voice and data communications (see col 1, ln 1-25). Gupta does not explicitly teach charging users for the service. It is however noted that such communication services typically charge the users for using the service wherein the charges are based on types of devices and/or service plans. 
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to recognize such charges in Gupta because it would have enabled providing revenue for running and maintaining the services.
	Per claim 4, Gupta teaches generating the control command to control RAN devices/terminals  based on the analytics information (see col 10, ln 26-38).
	Claims 5-12 are similar in scope as that of claims 1-4 and hence are rejected for the same rationale set forth above for claims 1-4.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
8/22/22